Citation Nr: 0829248	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-25 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for lipomas, claimed as 
a chronic skin disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for insomnia, claimed 
as a chronic sleep disorder.

5.  Entitlement to service connection for a chronic 
neurological disorder.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had honorable active service from February 16, 
1984 to March 27, 1990, with additional service from March 
28, 1990 to August 18, 1992 for which the veteran received a 
discharge under other than honorable conditions.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that this case has been remanded on one 
previous occasion in July 2007.  Regrettably, another remand 
is required in this case as the evidence of record shows that 
that RO failed to comply with the instructions of the July 
2007 remand order.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998) (holding that a remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the Board's remand order).

Specifically, the July 2007 remand order requested that the 
RO contact M. Manibog, Jr., M.D. to obtain copies of any and 
all treatment records pertaining to the veteran, especially 
records from any treatment rendered in proximity to the 
veteran's discharge from service as well as any records from 
July 10, 2004 to the present.  It was also noted that the 
veteran would be required to sign the requisite authorization 
forms for VA to be able to obtain the private treatment 
records pertaining to the veteran.  All efforts to obtain 
these records were to be documented in the veteran's claims 
file.  There is no indication of record that the RO contacted 
Dr. Manibog to request these records.

The Board further observes that a "contact note" dated 
April 28, 2008 is associated with the veteran's claims file.  
The note stated that there was a "negative response to the 
August 27, 2007 letter that was sent to the veteran."  There 
is no additional information contained in the contact note.  
The Board finds this response to be incomplete and unclear.  
Namely, this brief note fails to explain the circumstances of 
the claimed negative response from the veteran.  For 
instance, it is unclear whether the veteran provided no 
response to the August 2007 letter at all or whether the 
"negative response" pertains to the veteran's possible 
unwillingness to sign the authorization forms that would 
allow VA to obtain these private records.  

Thus, the RO should make another attempt to contact the 
veteran to obtain the required authorization forms which 
would allow the RO to obtain records from Dr. Manibog.  If 
the veteran provides the required authorization forms, the RO 
should then contact Dr. Manibog to request the pertinent 
records identified above.  All efforts to obtain the 
authorization forms and records should be documented in the 
veteran's claims file.  If no response or a negative response 
is provided, the RO is reminded to provide a complete 
explanation of the circumstances of the response.  

Additionally, the July 2007 remand order also asked the RO to 
obtain "any pertinent VA or other inpatient or outpatient 
treatment records, subsequent to January 2005, the date of 
the most recent evidence of record."  The Board notes that 
there is no evidence of record to show that the RO requested 
any records from VA.  As a result, the RO should contact the 
appropriate VA medical facilities and request medical 
treatment records that are dated from January 2005 to the 
present.  

The RO should also attempt to obtain any other evidence 
identified as relevant by the veteran during the course of 
the remand, provided that the veteran completes the required 
authorization forms.  All efforts to obtain the VA records 
should be documented in the veteran's claims file.  If no 
response or a negative response is provided, the RO is 
reminded to provide a complete explanation of the 
circumstances of the response.  

Accordingly, the case is REMANDED for the following action:

1.  Provided that the veteran completes 
the required authorization forms, the RO 
should contact M. Manibog, Jr., M.D., and 
request complete copies of any and all 
treatment records pertaining to the 
veteran.  In particular, Dr. Manibog is 
asked to furnish to VA those treatment 
records detailing treatment rendered in 
close proximity to the veteran's discharge 
from service, as well as any treatment 
records dated January 2005 to the present.  
All efforts to obtain these records should 
be documented in the veteran's claims 
file.  If no response or a negative 
response is provided, the claims file 
should contain a complete explanation of 
the response.  In addition, the veteran 
should be informed that attempts to obtain 
these records were unsuccessful if no 
response or a negative response is 
provided.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain any and all medical treatment 
records pertaining to the veteran that are 
dated from January 2005 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.  If no response or a negative 
response is provided, the claims file 
should contain a complete explanation of 
the response.  In addition, the veteran 
should be informed that attempts to obtain 
these records were unsuccessful if no 
response or a negative response is 
provided.

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




